department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list legend taxpayer a decedent b irac custodian d trust e iraf dear this is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a ruling that ira f formerly ira c will not be treated as an inherited ira within the meaning of sec_408 of the internal_revenue_code the code with respect to you and that you be permitted to roll over the proceeds of ira f into an ira maintained in your own name the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is the surviving_spouse of decedent b who died on date not having attained at his death decedent maintained an individual_retirement_account ira c with custodian d decedent b had executed a beneficiary designation form for ira con date in which he named trust e as the primary beneficiary trust e was established by taxpayer a decedent b's spouse on date pursuant to article one sec_1 of trust e taxpayer a and decedent were the initial trustees of trust e article fifteen sec_3 of trust e provides that upon decedent b's death taxpayer a becomes the sole trustee of trust e taxpayer a represents that she is currently acting as sole trustee of trust e pursuant to article four of trust e during her lifetime taxpayer a as owner of trust e has the express and total power to control and direct payments add or remove trust property and amend or revoke trust e pursuant to article five of trust e taxpayer a has the power to exercise without approval of any trustee or any beneficiary all rights powers options and privileges with respect to any retirement_plan or annuity or any other third-party beneficiary contract made payable to trust e taxpayer a represents that on april16 ira c was transferred via trustee to-trustee transfer to ira f an ira for the benefit of trust e as the owner and sole trustee of trust e it is taxpayer a's intention to roll over ira f into one or more iras set up and maintained in her own name based on the facts and representations you requested the following rulings taxpayer a as decedent b's spouse will be treated as having acquired ira f directly from decedent for purposes of sec_408 of the code and not from trust e ira f will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer a taxpayer a is eligible to roll over the distribution from ira f to an ira established and maintained in her own name pursuant to sec_408 of the code provided that the rollover occurs no later than the sixtieth day following the day the proceeds of ira fare distributed taxpayer a will not be required to include in her gross_income for federal_income_tax purposes for the calendar_year in which the distribution and rollover occur the amount distributed from ira f and timely rolled over into an ira established and maintained in taxpayer a's name sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other i property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other ii property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner sec_1_408-8 of the income_tax regulations question and answer q a- provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust generally if the proceeds of a decedent's ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent's surviving_spouse as the beneficiary of the trust the surviving_spouse is treated as having received the ira proceeds from the trust and not from the decedent's ira thus generally a surviving_spouse shall not be eligible to roll over the distributed ira proceeds into his or her own ira however the general_rule will not apply in a case where the ira has not yet been distributed and the surviving_spouse as the sole trustee of the decedent's trust has sole authority and discretion under trust language to pay the ira proceeds to him her in such a case when the surviving_spouse actually receives the ira proceeds the surviving_spouse may roll over the amounts into an ira set up and maintained in his her name within days in this case taxpayer a is the owner of trust e furthermore taxpayer a retains the lifetime power_to_revoke trust e and has the power to distribute to herself any portion or all of the property of trust e decedent designated trust e as the beneficiary of ira c upon the death of decedent ira c was transferred to ira f for the benefit of trust e as noted above taxpayer a was decedent 8's surviving_spouse taxpayer a as owner and sole trustee of trust e intends to distribute ira f to herself as owner of trust e and then roll over the distribution to one or more iras set up and maintained in her own name therefore with respect to your ruling requests we conclude as follows taxpayer a as decedent b's spouse will be treated as having acquired ira f from decedent b for purposes of sec_408 of the code and not from trust e ira f will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer a taxpayer a is eligible to roll over a distribution of the proceeds of ira f into an ira set up and maintained in her own name as long as the rollover of the distribution occurs no later than the 60th day from the date the distribution is received from ira f for the calendar_year in which the distribution and rollover occur taxpayer a will not be required to include in her gross_income for federal_income_tax purposes the amount distributed from ira f and timely rolled over into one or more iras established and maintained in taxpayer a's name this letter_ruling assumes that ira f formerly ira c met the requirements of sec_408 of the code at all relevant times and that trust e is valid under applicable state law it also assumes that the rollover ira to be set up by taxpayer a will meet the requirements of sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact phone at se t ep ra t1 by please address all correspondence to or fax at i d sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
